
	
		II
		110th CONGRESS
		2d Session
		S. 3247
		IN THE SENATE OF THE UNITED STATES
		
			July 10 (legislative
			 day, July 9), 2008
			Mr. Levin (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the designation of the River Raisin
		  National Battlefield Park in the State of Michigan.
	
	
		1.Short titleThis Act may be cited as the
			 River Raisin National Battlefield
			 Act.
		2.FindingsCongress finds that—
			(1)the War of 1812,
			 often referred to as America’s Second War of Independence, was
			 significant in the development of the United States because the War—
				(A)helped forge a
			 national identity;
				(B)retained and
			 solidified the northern border with Canada; and
				(C)firmly
			 established the sovereignty of the United States;
				(2)in
			 section 603 of division I of the Omnibus Parks and Public Lands Management Act
			 of 1996 (16 U.S.C. 1a–5 note; Public Law 104–333), Congress found that
			 the historical integrity of many Revolutionary War sites and War of 1812
			 sites is at risk;
			(3)the River Raisin
			 battlefield is the site of a major engagement of the War of 1812;
			(4)the battles and
			 subsequent massacre at the River Raisin were some of the most significant
			 military events of the entire War;
			(5)approximately 65
			 United States prisoners were killed or burned alive the day after the second
			 battle;
			(6)out of the nearly
			 1,000 United States soldiers and militia members who participated in the
			 battle, only 33 escaped death or capture;
			(7)the defeat of the
			 United States forces at Frenchtown, now Monroe, Michigan, the subsequent
			 massacre, and the burning of the settlement were described by General William
			 Henry Harrison as a national calamity;
			(8)the outrage
			 stemming from the catastrophe aided recruitment efforts for the successful
			 United States campaign in the spring of 1813;
			(9)soldiers marching to Canada the following
			 summer passed through the ashes of Frenchtown and were so moved by the tragic
			 scene that the soldiers were spurred on to victory at the Battle of the Thames,
			 where the soldiers shouted the emotional battle cry, “Remember the
			 Raisin!”;
			(10)the events that
			 occurred on the River Raisin battlefield remain a significant moment in United
			 States history; and
			(11)the River Raisin
			 battlefield where so many citizens died defending the United States deserves
			 the highest degree of Federal protection and interpretation.
			3.River Raisin
			 National Battlefield Park
			(a)In
			 generalIf Monroe County or
			 Wayne County, Michigan, or other willing landowners in either County offer to
			 donate to the United States land relating to the Battles of the River Raisin on
			 January 18 and 22, 1813, or the aftermath of the battles, the Secretary of the
			 Interior (referred to in this Act as the Secretary) shall accept
			 the donated land.
			(b)Designation of
			 ParkOn the acquisition of
			 land under subsection (a) that is of sufficient acreage to permit efficient
			 administration, the Secretary shall designate the acquired land as a unit of
			 the National Park System, to be known as River Raisin National
			 Battlefield Park.
			(c)ReportNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report describing the progress made with
			 respect to—
				(1)acquiring real property under subsection
			 (a); and
				(2)designating the River Raisin National
			 Battlefield Park.
				
